The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2014

                                       No. 04-13-00750-CR

                                         Larry CASTRO,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0307A
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        After Megan V. Cook was appointed to represent appellant on appeal, we ordered
appellant’s brief due March 10, 2014. We subsequently granted an extension of time to file the
brief until April 10, 2014. Appellant has filed another motion for extension of time, requesting
until May 10 to file the brief.

        We grant the motion in part and order appellant’s attorney to file the brief by May 9,
2014 (60 days after the originally due date). Counsel is advised that no further extensions of
time will be granted absent a motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court